Citation Nr: 0216388	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  99-16 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

Entitlement to waiver of an overpayment of improved pension 
in the calculated amount of $4,254.86.

(The issue of entitlement to a higher rating for post-
traumatic stress disorder, initially assigned a zero percent 
evaluation, effective from August 1988, and a 30 percent 
evaluation, effective from April 2002, will be the subject of 
a separate decision.)


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1968 to July 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from February and August 1999 decisions by the RO Committee 
on Waivers and Compromises (Committee) that denied the 
veteran's request for waiver of overpayment of improved 
pension in the calculated amount of $4,254.86.  



FINDINGS OF FACT

1.  The veteran was awarded VA improved pension for himself 
only in April 1996.

2.  The overpayment of $4,254.86 was created as the result of 
the veteran's failure to notify VA of his incarceration on 
August 4, 1997.

3.  The veteran's failure to notify VA of his incarceration 
in August 1997 has not been shown to be deliberate or 
intentional.

3.  The veteran is homeless and has no income other than VA 
improved disability pension indicating that he has 
significant financial problems and that recovery of the 
overpayment of $4,254.86 would produce hardship and 
essentially defeat the purpose behind the payment of VA 
improved pension; moreover, waiver of recovery would not 
result in unjust enrichment to the veteran.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of VA improved pension 
in the amount of $4,254.86 is warranted on account of undue 
hardship to the veteran that would result from such recovery.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 1.962, 1.963, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for waiver of recovery of overpayment, and 
that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with a statement of the case 
that discusses the pertinent evidence, and the laws and 
regulations related to the claim, that essentially notifies 
him of the evidence needed to prevail on the claim.  There is 
no identified evidence that has not been accounted for and 
the veteran has been given the opportunity to submit written 
argument.  The Board notes that the RO did not send the 
veteran a letter that specifically advises him of the 
evidence needed to substantiate his claim and of what 
evidence VA would attempt to obtain for him, and that the RO 
did not consider a VA summary of the veteran's 
hospitalization in 2002 showing that he is homeless, but the 
requested benefit is granted in this decision.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to him in the 
development of his claim as required by the VCAA or to give 
him another opportunity to present additional evidence and/or 
argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  


A.  Factual Background

The veteran had active service from March 1968 to July 1970, 
including service in Vietnam.  He has a general equivalency 
diploma and work experience as a carpenter.

A review of the evidence in the veteran's claims folders 
shows that he was awarded VA improved pension for himself 
only in April 1996.  He was advised to notify VA of changes 
in his income and of other events, but he was not advised to 
notify VA of incarceration.

In November 1997, a representative of a penal institution 
notified VA of the veteran's incarceration on August 4, 1997.  
The RO subsequently terminated the veteran's improved pension 
in October 1997 as required under the provisions of 38 C.F.R. 
§ 3.666 (2001) resulting in the overpayment of $4,254.86.

On a financial status report dated in April 1999, the veteran 
reported no assets.  He reported that his only income was VA 
pension.

In 1999 decisions, the Committee denied the veteran's request 
for waiver of overpayment of $4,254.86.  The Committee did 
not find fraud, misrepresentation or bad faith on the part of 
the veteran.  The Committee found that the veteran was at 
fault in creation of the indebtedness for not immediately 
notifying VA of his incarceration, that it would be 
inequitable for the veteran to retain money erroneously 
provided by VA, and that there would be no hardship on the 
veteran in collection of the debt because he was incarcerated 
and his needs were being provided by the government.

A summary of the veteran's VA hospitalization from January to 
July 2002 reveals that he was hospitalized for psychiatric 
treatment and that he is homeless.  The Axis I diagnoses were 
alcohol and nicotine dependence, and post-traumatic stress 
disorder.

B.  Legal Analysis

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and recovery of the indebtedness from the payee who received 
such benefits would be against equity and good conscious.  
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).  In 
other words, any indication that the veteran committed fraud, 
misrepresentation of a material fact or bad faith in 
connection with his receipt of VA benefits precludes the 
Board from granting a waiver of recovery of the overpayment.  
This parallels the "clean hands" doctrine familiar in 
equity cases: only if the veteran is free from all taint of 
fraud in connection with his claim for benefits may waiver on 
account of "equity and good conscience" be considered.  
Farless v. Derwinski, 2 Vet. App. 555 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has defined bad faith as "a willful intention to 
seek an unfair advantage."  Richards v. Brown, 9 Vet. App. 
255 (1996).  The provisions of 38 C.F.R. § 1.965(b)(2) define 
bad faith as an unfair or deceptive dealing by one who seeks 
to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/service program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.  

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, that are not intended to be all 
inclusive:
(1) Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.  (2) Balancing of faults.  
Weighing fault of the debtor against VA's 
fault.  (3) Undue hardship.  Whether 
collection would deprive debtor or family 
of basic necessities.  (4) Defeat the 
purpose.  Whether withholding of benefits 
or recovery would nullify the objective 
for which benefits were intended.  (5) 
Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.  (6) Changing position to 
one's detriment.  Reliance on VA benefits 
results in relinquishment of a valuable 
right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965(a).

In this case, the validity of the indebtedness is not an 
issue.  The veteran does not dispute the amount of the 
calculated overpayment.

As noted above, the Committee in its decisions in 1999, 
denying the veteran's request for waiver of the overpayment 
of $4,254.86, did not find fraud, misrepresentation or bad 
faith on the part of the veteran.  Nor does the evidence 
indicates the presence of such conduct on the part of the 
veteran in the creation of the indebtedness.  Hence, the 
Board concludes that bad faith, fraud or misrepresentation by 
the veteran is not shown.

The next question concerns equitable considerations.  The 
Board notes that the veteran did not notify the VA of his 
incarceration in August 1997, but the record does not show 
that this failure was deliberate or intentional.

A review of the veteran's financial status report indicates 
that he has no income other than VA improved pension and that 
he has no assets.  The summary of his VA hospitalization from 
January to July 2002 indicates that he is homeless.  Hence, 
his overall financial picture is bleak.  If the veteran has 
to repay the debt, additional financial hardship would 
certainly result.  As such, this would deprive the veteran 
who served in Vietnam of the financial means to provide for 
his well-being.  This runs counter to VA's express purpose to 
provide benefits and other services to veterans and their 
beneficiaries.  38 U.S.C.A. § 301(b) (West 1991 & Supp. 
2002).

The Board notes that, while the record is essentially silent 
as to the question of whether the veteran changed position to 
his detriment because of reliance on VA benefits, there is no 
indication that waiver of recovery of the overpayment would 
result in unjust enrichment. 

After consideration of all the evidence, the Board finds that 
the financial hardship that recovery of the overpayment of 
$4,254.86 would produce substantially outweighs the degree of 
any fault of the veteran.  Such financial hardship would have 
the effect of negating the purpose of VA benefits laws, and 
waiver of the overpayment in question would not unjustly 
enrich the veteran.  Therefore, it is the conclusion of the 
Board that the entire debt of $4,254.86 should be waived.  
Hence, the veteran's claim is granted.



ORDER

Entitlement to a complete waiver of recovery of an 
overpayment of improved pension in the calculated amount of 
$4,254.86 is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

